Citation Nr: 1012962	
Decision Date: 04/06/10    Archive Date: 04/14/10

DOCKET NO.  08-00 062A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of the recovery of VA educational 
benefits in the calculated amount of $11,118.63, to include 
the validity of the debt.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2007 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the Veteran's request for 
waiver of recovery of overpayment of VA educational benefits 
in the calculated amount of $11,118.63.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional evidentiary 
development is necessary.  Accordingly, further appellate 
consideration will be deferred and this case remanded for 
action as described below.

The Veteran was notified of the overpayment of VA education 
benefits in April 2006.  Specifically, he was notified that 
reductions in his quarter hours during various terms between 
October 2002 and June 2004 at Columbus Technical College 
created a debt of $11,118.63, which he must repay.  In April 
2006, the Veteran filed a notice of disagreement (NOD) 
regarding the indebtedness.  He maintained there was a 
discrepancy in the amount of quarter hours taken. 

In June 2006, the Veteran additionally requested a waiver of 
the debt.  He alleged that he was not materially at fault 
for the creation of the debt.  He indicated that he took all 
the classes his school would allow him to take.  He also 
questioned the listing of his VA education benefits under 
Chapter 30 and not under Chapter 34.

Thereafter, as noted above, the Veteran appealed the March 
2007 decision, which denied the Veteran's request for a 
waiver of the recovery of the overpayment at issue.  In his 
June 2007 NOD, the Veteran indicated that he did not 
"understand the reason for this indebtedness."  He indicated 
that he thought he was enrolled full time and was not told 
otherwise by his VA counselor at Columbus Technical College, 
who reviewed his verification for enrollment.  In his 
substantive appeal, the Veteran argued that the debt was 
incurred due to no fault of his and that his VA counselor, 
informed him that the courses he was taking were full time.  
He then indicated that the VA counselor was subsequently 
fired for mismanagement of VA paperwork.

During his February 2010 Board hearing, the Veteran again 
questioned the validity of the debt.  BVA Transcript at 9.  
He maintained that an investigation was undertaken regarding 
misconduct of the VA counselor at Columbus Technical 
College, to include embezzlement of a quarter of a million 
of dollars.  BVA Transcript at 16.  He argued that the 
overpayment at issue was the result of the fault of this VA 
counsellor. 

In the instant case, the Veteran has disputed the debt and 
asked that the repayment of the debt be waived.  Because the 
Veteran has challenged the proper creation of the debt, 
further appellate review by the Board with regard to the 
Veteran's waiver claim must be deferred pending formal 
adjudication of his challenge to the validity of the debt.  
Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991) ("when a 
veteran raises the validity of the debt as part of a waiver 
application . . . it is arbitrary and capricious and an 
abuse of discretion to adjudicate the waiver application 
without first deciding the veteran's challenge to the 
lawfulness of the debt asserted against him or her"); 
VAOPGCPREC 6-98 (July 24, 1998) (holding that when a veteran 
challenges the validity of the debt and seeks waiver of the 
debt, the [RO] must first fully review the debt's validity 
and, if the office believes the debt to be valid, prepare a 
written decision fully justifying the validity of the debt 
before referring the waiver request to the Committee on 
Waivers and Compromises).  A debtor may dispute the amount 
or existence of a debt, which is a right that may be 
exercised separately from a request for waiver or at the 
same time.  38 C.F.R. § 1.911(c)(1) (2009).  Resolution of 
the creation issue should precede consideration of the 
waiver issue.

To this end, the RO must attempt to obtain any reports of 
investigation regarding the alleged fraud by the VA 
Certification Official (AP) at Columbus Technical College.  
Such must be associated with the appellate record if in 
existence.
  
Additionally, the Board notes that the Veteran's appellate 
record consists solely of a brown file containing records 
pertaining to the notice of the debt and denial of the 
waiver request.  Upon Remand, attempts must be made to 
ascertain whether a claims folder is in existence for this 
Veteran, and presumably there is since he receives VA 
disability benefits, and if so, associate such with the 
appellate record.  Copies of the VA Form 646 for Georgia 
Department of Veterans Services and the Veteran's DD-214 
should also be associated with the appellate record.  The 
Veteran's Education File should also be associated with the 
appellate record.

As a final matter, the Board  notes that the United States 
Court of Appeals for Veterans Claims (Court) held in Barger 
v. Principi, 16 Vet. App. 132 (2002), that the Veterans 
Claims Assistance Act (VCAA), with its expanded duties, was 
not applicable to waiver issues, pointing out that the 
statute at issue in such cases (Chapter 53) was not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009).  However, the Court 
has not indicated if VCAA applies to creation issues. Thus, 
a VCAA letter should be issued as to the creation issue.

Accordingly, this matter is REMANDED for the following 
actions:

1. The RO/AMC should review the record 
and ensure compliance with all notice 
and assistance requirements set forth in 
the VCAA with regard to the creation 
issue only.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(b)(1) (2009) .

2.  The RO/AMC should ascertain whether 
a claims folder is in existence for this 
Veteran and if so, associate such with 
the appellate record.  Copies of VA Form 
646 for Georgia Department of Veterans 
Services and the Veteran's DD 214 should 
be included.  The Veteran's Education 
File should also be associated with the 
appellate record.  All requests for 
records must be clearly documented. 

3.  The RO/AMC should obtain copies of 
any reports of investigation regarding 
the alleged fraud by the VA 
Certification Official (AP) at Columbus 
Technical College.  Such must be 
associated with the appellate record if 
in existence.

4.  Once all the development above has 
been completed,  the issue of validity 
of the creation of the overpayment of VA 
education benefits in the amount of 
$11,118.63, should be adjudicated by the 
Atlanta RO.  The Veteran must be 
provided the proper notice of any such 
determination and afforded the necessary 
time to respond. 

5.  Thereafter, if necessary, the issue 
of waiver of recovery of the VA 
education benefits overpayment should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of 
the evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The Veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.


The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




